SUMMARY ORDER
Petitioner Zhong Jian Yang, a native and citizen of China, petitions for review of the May 21, 2007 decision of the BIA affirming the October 8, 2005 decision of Immigration Judge (“IJ”) Theresa Holmes-Simmons denying Petitioner’s applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). In Re Zhong Jian Yang, No. A98 353 671 (B.I.A. May 21, 2007), aff'g No. A98 353 671 (Immig. Ct. N.Y. City Oct. 3, 2005). We assume the parties’ familiarity with the facts of this case, its procedural posture, and the decision below.
The IJ made an adverse credibility determination, which the BIA adopted and supplemented. Accordingly, we review the decision of the IJ as adopted and supplemented by the BIA. Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir.2005). This Court reviews the IJ’s factual findings, including adverse credibility determinations, under the substantial evidence standard, meaning that the IJ’s findings must be upheld “unless we conclude that a reasonable adjudicator would be compelled to conclude to the contrary.” Zhou Yun Zhang v. INS, 386 F.3d 66, 73 (2d Cir.2004), overruled, in part on other grounds by Shi Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296, 309 (2d Cir.2007); see also 8 U.S.C. § 1252(b)(4)(B) (codifying this standard). We will, however, vacate and remand for new findings if the agency’s reasoning or its fact-finding process was sufficiently flawed. See Cao He Lin v. U.S. Dep’t of Justice, 428 F.3d 391, 406 (2d Cir.2005). Here, we conclude that the IJ found facts adequate to support her adverse credibility determination.
Accordingly, we DENY the petition for review.